Citation Nr: 0014385	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  94-26 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	W.T. Bogue, Attorney at Law


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant served on active duty in the U.S. Army for 16 
days, beginning on October 31 and ending on November 15, 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Los Angeles Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The issue 
on the title page was last at the Board in May 1996, when it 
was remanded to the RO for further evidentiary development 
(at that time the Board also denied service connection for a 
bilateral foot disability).  Subsequently, an appeal was 
taken from the May 1996 Board decision to the U. S. Court of 
Appeals for Veterans Claims (the Court) which, in April 1998, 
dismissed that appeal for lack of jurisdiction as there had 
been no final Board decision concerning the claim of service 
connection for hypertension.  


FINDINGS OF FACT

1.  Hypertension was not noted upon the appellant's entrance 
into active service.  

2.  Clear and unmistakable (obvious or manifest) evidence 
demonstrates that hypertension pre-existed his entrance into 
service on October 31, 1967.  

3.  The pre-existing hypertension underwent no increase in 
severity during, or as a result of, this brief period of 
active service.  


CONCLUSION OF LAW

The presumption of soundness has been rebutted, and pre-
service hypertension was not aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  Furthermore, a veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in the examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in the disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a) (1999).  

The aforementioned factual basis may be established by 
medical evidence, competent lay evidence, or both.  In 
general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation, diagnosis or 
aggravation require competent medical evidence.  Crowe v. 
Brown, 7 Vet. App. 238 (1994); Grottveit v. Brown, 5 Vet.App. 
91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The appellant was accorded a pre-induction medical 
examination in August 1967.  At that time, he indicated (in 
writing) that he had a history of high blood pressure, and 
that he had failed a previous medical examination for 
military service (which has never been discovered).  The 
examining physician noted and even clarified this medical 
history; a blood pressure reading of 130/88 was obtained from 
the appellant on that examination, and he was found qualified 
for induction at a later date.  

The appellant returned to the Armed Forces Enlistment 
Examination Station (AFEES) on October 30, 1967, at which 
time no additional defects were discovered.  He was declared 
fit for military service and inducted into active service on 
the next day, October 31, 1967.  A diagnosis of hypertension 
was not noted on any of these examinations of the appellant 
before or at induction.  

Soon afterward, when the appellant arrived at the U.S. Army 
Reception Station at Fort Campbell, Kentucky, an elevated 
blood pressure reading of 166/92 was obtained from him.  
Subsequent three-day blood pressure readings ranged from 158-
172 systolic to 92-100 diastolic.  He was then referred to a 
Medical Board which again examined him, found him unfit for 
induction due to pre-existing hypertension and recommended 
his separation from service.  The appellant likewise 
requested separation from service due to erroneous induction.  
It was reported by the Medical Board on November 8, 1967, 
that the appellant had been asymptomatic during the entire 
course of his medical evaluation and remained asymptomatic at 
that time.  There is no indication that anti-hypertensive 
medication was required or prescribed.  

The Medical Board further reported that the appellant had a 
two-year history of hypertension, which had first been found 
on a job physical examination and then, as indicated above, 
reported on SF 89, Report of Medical History, by the 
appellant at the time of his pre-induction examination in 
August 1967.  Accordingly, it was the reported conclusion of 
the Medical Board, based on examination and interview of the 
appellant and review of the relevant historical material, 
that his disqualifying benign arterial hypertension had pre-
existed service, dating from approximately 1965; and was not 
aggravated therein.  

Post-service medical evidence includes fairly extensive VA 
and private medical records which reflect prescriptions for 
anti-hypertensive medication, beginning in approximately 
September 1970, followed by ongoing, if intermittent, 
treatment for hypertension, interspersed among periods of 
exacerbation when the appellant was not in compliance with 
his anti-hypertensive medication.  

Subsequently, in support of the present claim, the appellant 
claimed that there never was a pre-service job physical 
examination which disclosed hypertension.  Instead, and 
somewhat contradictorily, he claimed that his hypertension 
was aggravated in service due to "stress, fear, anger, and 
denial of medication . . . ."  (See, e.g., appellant's 
written statement on VA Form 21-4138, dated in January 1996.)  
He has also alleged that he was told that he could only get 
out of service (to seek medical treatment for hypertension 
denied to him by military physicians) if he admitted that his 
hypertension had pre-existed service.  (See Appellant's 
Motion for Reconsideration addressed to the Board in May 
1996.)  His representative has also alleged that the 
appellant never gave a history of hypertension at the time of 
the August 1967 examination; or that, if such a document 
exists, it is either spurious or inaccurate.  (See June 1998 
letter to Adjudication Officer from the appellant's 
attorney.)  

These assertions are not corroborated by the other evidence 
of record, especially the SF 89 dated in August 1967 (which 
does not appear to be in any way spurious or inaccurate) and 
the November 1967 Medical Board report.  The appellant and 
his representative have failed to even suggest why the 
Medical Board would completely fabricate a false medical 
history for the appellant complete with a specific reference 
to a prior, pre-service job physical examination.  Of course, 
the appellant's written medical history as given on SF 89 in 
August 1967, i.e., prior to his induction, completely refutes 
his later allegations that such statements were only 
extracted from him against his will in order to get out of 
service.  In short, the appellant's assertions in such 
matters are thus not found to be credible. 

Since hypertension was not "noted" on induction into 
service, the appellant is entitled to the presumption of 
soundness, but that presumption has been rebutted by clear 
and unmistakable evidence that hypertension pre-existed 
service.  In addition to the appellant's own written medical 
history of hypertension in August 1976, the Medical Board's 
conclusion that hypertension had existed since about 1965 is 
in accordance with all of the credible evidence and is 
opposed only by the appellant's more recent, self-serving and 
discredited statements to the contrary.  Furthermore, it does 
not appear possible to date the onset of a disease like 
hypertension to a specific date, or even to a specific 16-day 
period of time.  However, the manifestation of hypertension 
symptoms so close to, or soon after, the appellant's date of 
induction that the disease of hypertension could not have 
originated in so short a period of time will establish the 
pre-service existence thereof.  38 C.F.R. § 3.303(c).  The 
facts of this case appear to be directly on point.  

Based on a thorough review of all of the relevant evidence, 
the Board concludes that the presumption of soundness has 
been rebutted in this case by clear and unmistakable 
evidence, and that hypertension clearly and unmistakably pre-
existed the appellant's induction into active service on 
October 31, 1967.  

As to the medical question of aggravation, the 
contemporaneous Medical Board concluded that there had been 
no aggravation of the pre-existing hypertension during, or as 
a result of, the appellant's brief period of active service.  
Such determination is consistent with the known fact that he 
did not require medication to control his hypertension 
before, during, or for a considerable time after service 
(until approximately September 1970).  During this entire 
period of time prior to about September 1970, the appellant 
apparently experienced occasional elevated blood pressure 
readings interspersed among others within the normal range.  
No increase in the severity of the underlying condition is 
shown during his 16 days of active service.  The only 
evidence to the contrary consists of the appellant's own 
statements concerning his lay opinion on this essentially 
medical question.  As a layman without medical training or 
knowledge, the appellant is not competent to present a 
credible opinion on a medical question, such as aggravation.  
Unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form the basis of even a 
well-grounded claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

